  Case 18-03354         Doc 60     Filed 11/02/18 Entered 11/02/18 14:31:19              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-03354
         BERNICE KOSOBUCKI

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/06/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/12/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-03354       Doc 60       Filed 11/02/18 Entered 11/02/18 14:31:19                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $10,095.00
       Less amount refunded to debtor                         $6,074.54

NET RECEIPTS:                                                                                    $4,020.46


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,535.90
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $484.56
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,020.46

Attorney fees paid and disclosed by debtor:                 $464.10


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
ACL LABORATORIES                Unsecured          20.00           NA              NA            0.00       0.00
ADVANCED ORTHOPEDIC             Unsecured          50.00           NA              NA            0.00       0.00
ALLY FINANCIAL                  Unsecured            NA       2,618.07        2,618.07           0.00       0.00
ALLY FINANCIAL                  Secured       17,625.00     16,000.00        16,000.00           0.00       0.00
AMERIMARK                       Unsecured         212.40           NA              NA            0.00       0.00
BARCLAYS BANK DELAWARE          Unsecured      1,702.89            NA              NA            0.00       0.00
CAPITAL ONE BANK USA            Unsecured      2,290.43       2,290.43        2,290.43           0.00       0.00
CARDUITHIRACUC & VASCULAR SU    Unsecured          92.68           NA              NA            0.00       0.00
COMENITY CAPITAL BANK           Unsecured          20.00           NA              NA            0.00       0.00
COOK COUNTY TREASURER           Secured        1,975.74       4,123.27        4,123.27           0.00       0.00
COOK COUNTY TREASURER           Secured           171.79           NA           171.79           0.00       0.00
COOK COUNTY TREASURER           Secured        1,975.74            NA              NA            0.00       0.00
COOK COUNTY TREASURER           Unsecured      1,975.74            NA              NA            0.00       0.00
COOK COUNTY TREASURER           Unsecured         171.79           NA              NA            0.00       0.00
COOK COUNTY TREASURER           Unsecured      1,975.74            NA              NA            0.00       0.00
CREDIT SERVICE OF OREGON        Unsecured          75.00           NA              NA            0.00       0.00
DR LEONARDS/CAROL WRIGHT GIFT   Unsecured         185.85           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE        Priority      14,262.44     17,861.63        17,861.63           0.00       0.00
INTERNAL REVENUE SERVICE        Unsecured      7,399.56       2,812.03        2,812.03           0.00       0.00
INTERNAL REVENUE SERVICE        Secured              NA     20,650.66        20,650.66           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured      2,250.46       2,250.46        2,250.46           0.00       0.00
MANOR CARE HEALTH SERVICES      Unsecured      2,324.04            NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO       Unsecured          60.00           NA              NA            0.00       0.00
MIDNIGHT VELVET                 Unsecured         187.00           NA              NA            0.00       0.00
MJK LEGAL GROUP LLC             Unsecured         595.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT            Unsecured         355.29        310.38          310.38           0.00       0.00
PRA RECEIVABLES MGMT            Unsecured         293.00        293.21          293.21           0.00       0.00
PRA RECEIVABLES MGMT            Unsecured         400.00      1,702.89        1,702.89           0.00       0.00
TekCollect                      Unsecured          64.00           NA              NA            0.00       0.00
UNIVERSITY OF ILLINOIS HOSP     Unsecured         184.00           NA              NA            0.00       0.00
WILMINGTON TRUST NATIONAL       Secured      193,273.00    112,600.28       196,594.13           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-03354      Doc 60     Filed 11/02/18 Entered 11/02/18 14:31:19               Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim       Claim        Claim       Principal       Int.
Name                             Class   Scheduled    Asserted     Allowed        Paid          Paid
WILMINGTON TRUST NATIONAL    Secured             NA    83,993.85    83,993.85           0.00        0.00


Summary of Disbursements to Creditors:
                                                        Claim          Principal               Interest
                                                      Allowed              Paid                   Paid
Secured Payments:
      Mortgage Ongoing                           $196,594.13               $0.00                $0.00
      Mortgage Arrearage                          $83,993.85               $0.00                $0.00
      Debt Secured by Vehicle                     $16,000.00               $0.00                $0.00
      All Other Secured                           $24,945.72               $0.00                $0.00
TOTAL SECURED:                                   $321,533.70               $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                      $0.00               $0.00                $0.00
       Domestic Support Ongoing                        $0.00               $0.00                $0.00
       All Other Priority                         $17,861.63               $0.00                $0.00
TOTAL PRIORITY:                                   $17,861.63               $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                       $12,277.47               $0.00                $0.00


Disbursements:

       Expenses of Administration                        $4,020.46
       Disbursements to Creditors                            $0.00

TOTAL DISBURSEMENTS :                                                                   $4,020.46




UST Form 101-13-FR-S (09/01/2009)
  Case 18-03354         Doc 60      Filed 11/02/18 Entered 11/02/18 14:31:19                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
